DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of C10-C26 alky in the reply filed on 4/14/2021 is acknowledged.

Claims 239-253 and 255-258 are pending and examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 239-253 and 255-258 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US20160122761).
Prakash et al have taught targeting ApoCIII in the treatment of heart associated disease. It has been taught that compounds can be administered by subcutaneous and intravenous injection. It has been taught to utilize modified antisense oligonucleotides targeting ApoCIII where the oligonucleotides can be associated with a linker and a conjugate, including alkyl conjugates. The reference provides ample teachings to construct the compounds utilized in the instantly claimed methods where the construction components are clearly utilized for the same reasons set forth in 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed. 



The following prior art is made of record and not relied upon, but is relevant to applicants invention. The closest prior art is applied above. US20150031130, US20160367687, US201602889677, US20160017325, and US20150291958.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEAN MCGARRY/Primary Examiner, Art Unit 1635